             CASE 0:19-cv-01637-DWF-DTS Document 14 Filed 08/02/19 Page 1 of 1




                                                WINTHROP a WEINSTINE



                                                                                                         Joseph M. Windler
     August 2, 2019                                                                                      Direct Dial: (612) 604-6646
                                                                                                         Direct Fax: (612) 604-6846
                                                                                                         jwindler(@winthrop.com


      Honorable Judge Donovan W. Frank
      United States District Court Judge
      724 Federal Building
      316 North Robert Street
      Saint Paul, MN 55101

      Re:     Jeffrey Weisen vs Andale 7700 Inc. d/bla Andale Taqueria and Andale Taqueria
              Y Mercado and 7700 Partners LLC; Case No. 19-cv-1637-DWF-DTS

      Dear Judge Frank:
      Pursuant to your July 30, 2019 Text Order (Doc. No. 13), Defendants Andale 7700 Inc. d/b/a
      Andale Taqueria and Andale Taqueria Y Mercado and 7700 Partners LLC ( collectively,
      "Defendants") submit this letter to confirm that, in light of Plaintiff Jeffrey Weisen's First
      Amended Complaint, filed July 19, 2019 (Doc. No. 12), Defendants are withdrawing their Motion
      to Dismiss the original Complaint and for Attorneys' Fees and Costs (Doc. No. 4). Defendants
      intend to file a Motion to Dismiss the First Amended Complaint today, Friday, August 2, 2019, in
      accordance with Federal Rule of Civil Procedure 15(a)(3).


      Very truly yours,

      WINTHROP & WEINS TINE, P.A.



     a:
      17706298vl




CAPELLA TOWER I SUITE 3500   225South 6th Street Minneapolis,MN55402   P/612.604.6400   F/612.604.6800   W/winthrop.com   A Professional Association
